Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fitting molding” recited in claims 6 and 16 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

	Each of claims 4-6, 8, 14-16 and 18 recites “at least area by area” (Exr’s emphasis), which is indefinite because it is not colloquial English and not defined. Moreover, “at least” implicates a range of values. These are values of what parameter?
	Claims 6 and 16 recite “at least one fitting molding... directed radially to the outside... and the pressing wall is mounted in a positive manner” (Exr’s emphasis), which is indefinite because (i) a “fitting molding” is neither shown in the drawings nor defined in the disclosure, and it therefore lacks any structure which could be said to be “directed”; (ii) structure which clearly defines an “inside” and an “outside” is not identified; and (iii) a “pressing wall mounted in a positive manner” again departs from colloquial English, in this instance without the needed definition of “a positive manner.”
	Claim 17 refers to “[t]he method of claim 1,” which is not a method claim, rendering the claim indefinite. It evidently should depend from claim 11, and will be treated as such.
Claim Rejections - 35 USC § 103
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2615696 to Chague et al (Chague) in view of the acknowledged prior art (APA).
	As recited in claim 1, and method claim 11 (not patentably distinct from claim 1), Chague discloses, at Figures 1A, 3A & 3B and ¶¶ [0042]-[0051], an electrical device comprising a circuit “control board” 50, and “electrical contact pin” 30, “a contact at most “equal to a thickness of the control board [50], and... is arranged inside the control board” 50.
	Claims 1 and 11 differ from Chague only in that Chague is silent about the type of electrical device controlled by the control board. The APA, however, discloses that such electrical connectors are conventionally used to connect control means to electric heaters (Spec. p. 1, 2nd paragraph). Hence it would have been obvious to connect an electric heater to a control board with the electrical connector of Chague. 
	As recited in claims 2 and 12, the contact bushing of Chague “has a radial collar on first and second sides, and the radial collar is flush with a... surface of the control board” (see Fig. 3A, at el’t 52).
	Claims 3 and 13 differ from Chague only in calling for the metal bushing and pin to contain aluminum. Noting that Chague already discloses the use of bronze and “any other conductive material having similar... properties” (¶ [0042]), it would have been obvious to use aluminum because it is a widely used electrical conductor, its high thermal conductivity quickly dissipates heat, and it is a very light weight metal.
	As in claims 4, 5, 14 and 15, the pin 30 of Chague has a “radially protruding press protrusion [any outer edge of 34A & 34B, which] deforms elastically... in the... contact bushing” 60 (re. claims 4 & 14; see Figs. 3A & 3B, ¶¶ [0055]-[0060]). And the pin of Chague also has “a hollow space [32]... radially encompassed by a pressing wall [also 34A & 34B, which]... deforms elastically... in the contact bushing” (re. claims 5 & 15, ibid.).

	As in claims 7 and 17, Chague either inherently discloses “contact bushing[s]” 60 electrically connected to “a plurality of conductor tracks,” since control board 50 is a printed circuit board, and contact bushings would be connected with at least positive and negative leads, or it would have been obvious for just this reason.
	As in claims 8 and 18, the “conductor tracks” of Chague are necessarily “mounted to the control board” 50 because it is a circuit board (¶ [0048]).
	Claims 9 and 19 differ from Chague only calling for “conductor tracks” made of aluminum. As discussed above, it would have been obvious to form the tracks of aluminum for the same reason it is certainly one of the “other conductive materials” contemplated by Chague for the pin and bushing (¶ [0042]); it is an excellent electrical conductor, it has high thermal conductivity to quickly dissipate heat, and is very light.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chague in view of the APA, as applied to claims 1-9 and 11-19 above, and further in view of US PGPub. 2013/0161308 to Bohlender et al (Bohlender).
The claims differ from Chague in view of the APA only in calling for the heating element to be “a PTC resistor... operated at a voltage of equal to 400V or 800 V.” (sic)
	Referring to Figs. 2-6 and ¶¶ [0057], [0058], [0063] & [0064], Bohlender discloses an analogous electrical contact pin assembly 96 connecting PTC heating resistors to control means. It would have been obvious to utilize the connector assembly of Chague in view of the APA to power and control PTC heaters, since PTC heaters 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/18/21